{¶ 41} I believe that the majority has reached beyond our bounds pursuant to our standard of review. Instead of applying the applicable standard of review, the majority has substituted its judgment for that of the trial court. Therefore, I respectfully dissent.
 {¶ 42} The majority correctly points out that a review for termination of spousal support as a result of cohabitation is a two-fold analysis. First, a finding of cohabitation or lack thereof is reviewed under a manifest-weight-of-the-evidence standard. "A reviewing court will not reverse a trial court's decision as being against the manifest weight of the evidence if competent, credible evidence supports the trial court's judgment." Geitz v. Geitz
(May 20, 1999), 4th Dist. No. 98 CA 833, 1999 WL 354517, citingVogel v. Wells (1991), 57 Ohio St.3d 91, 96,566 N.E.2d 154; Ross v. Ross (1980), 64 Ohio St.2d 203, 204,18 O.O.3d 414, 414 N.E.2d 426; C.E. Morris Co. v. FoleyConstr. Co. (1978), 54 Ohio St.2d 279, 8 O.O.3d 261,376 N.E.2d 578, syllabus. Pursuant to this standard, appellate courts are cautioned not to substitute their judgment for that of the trial court. Geitz, 98 CA 833, 1999 WL 354517, *3. The rationale for this deference is that the trial court, rather than a reviewing court, is in a better position to weigh witness credibility that may not translate to the pages of a transcript such as a witness's "demeanor, gestures and voice inflections." Id., quoting Seasons Coal Co. v.Cleveland (1984), 10 Ohio St.3d 77, 80, 10 OBR 408,461 N.E.2d 1273.
 {¶ 43} An appellate court then reviews the decision of the trial court to terminate or sustain alimony pursuant to an abuse-of-discretion standard. "Absent a showing that a trial court abused its discretion, a termination of sustenance *Page 555 
alimony payments in a modification proceeding should not be disturbed." Blakemore v. Blakemore (1983),5 Ohio St.3d 217, 5 OBR 481, 450 N.E.2d 1140, syllabus. Abuse of discretion implies that the trial court's decision was unreasonable, unconscionable, or arbitrary. Id. at 219, 5 OBR 481,450 N.E.2d 1140. The majority has lost focus of this standard of review and instead substituted its own judgment for that of the trial court.
 {¶ 44} "A decision is unreasonable if there is no sound reasoning process that would support that decision. It is not enough that the reviewing court, were it deciding the issuede novo, would not have found that reasoning process to be persuasive, perhaps in view of countervailing reasoning processes that would support a contrary result." AAAA Ents.,Inc. v. River Place Community Urban Redevelopment Corp.
(1990), 50 Ohio St.3d 157, 161, 553 N.E.2d 597.
 {¶ 45} This court has previously held that "[w]hether a certain living arrangement should be classified as `cohabitation' * * * is primarily a factual question to be determined by the trial court." Farone v. Farone (Sept. 15, 1995), 11th Dist. No. 94-L-058; see, also, McClain v.McClain (Sept. 30, 1999), 11th Dist. No. 98-P-0002,1999 WL 960969.
 {¶ 46} In the underlying case, Alma Clark resides in a home provided by her fiancé. However, Alma Clark supplies her own groceries, clothing, and day-to-day living expenses. Alma Clark resides primarily by herself in the home, with her fiancé maintaining a separate residence in Heath, Ohio and visiting Alma only for a portion of the weekends. Based on this, there was some competent, credible evidence that supports the trial court's conclusion against a finding of cohabitation. Clearly, this is not the only conclusion that could be made. One could just as easily interpret the evidence and infer that Alma Clark and her fiancé were cohabiting. However, when the trial court interprets the evidence in a manner that is at least plausible, it cannot be deemed to have abused its discretion.Farone, 11th Dist. No. 94-L-058.
 {¶ 47} Although the majority defends its opinion by transforming the question of cohabitation, ordinarily a question of fact, into a question of law, the evidence is not so clear-cut to support that position. Only when no other inferences are reasonably possible can the reviewing court transform a question of fact into a question of law. Here, there are many conflicting suppositions that could be made from the evidence presented at the trial court level. One such conclusion is that Alma Clark and her fiancé are cohabitating. Another conclusion that can be reasonably inferred is that they are not.
 {¶ 48} It is not enough for this court to reverse the trial court's decision simply because the majority disagrees with its determination. The trial court is in the best position to consider the evidence presented and assign appropriate credibility. The majority has failed to abide by the standard of review and has instead *Page 556 
substituted its judgment for that of the trial court. Under an abuse-of-discretion standard of review, it is not the reviewing court's duty to second guess the trial court. Rather, it is our duty to determine whether the court's decision was unreasonable. In light of the evidence contained within the record that could support the trial court's interpretation and ultimate decision, I would find no abuse of discretion and affirm the decision of the trial court.